DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 1/4/2022. Claims 1, 3, 5, 6, 8, 9, 12-15, 19, 20 & 22-29 are pending in this application. Claims 2, 4, 7, 10, 11, 16-18 & 21 are canceled. Claims 24-29 are new. 
Allowable Subject Matter
2.	Claims 1, 3, 5, 6, 8, 9, 12-15, 19, 20 & 22-29 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
“at least two electrostatic discharge (ESD) protection devices disposed at the first side of the base substrate, wherein the at least two ESD protection devices are divided into at least one group, and each group of ESD protection devices includes two ESD protection devices; the two ESD protection devices in each group of ESD protection devices are a first ESD protection device and a second ESD protection device” & “a passivation layer disposed on a side of the source-drain electrode layer away from the base substrate; a pixel electrode layer disposed on a side of the passivation layer away from the base substrate, wherein the pixel electrode layer includes at least one third connection electrode; and at least one fourth via hole, wherein each fourth via hole at least penetrates the passivation layer, wherein one fourth via hole is disposed at a side of a second electrode of the first claims 1 & 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/9/22